Citation Nr: 1032550	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for obstructive 
sleep apnea.

2. Entitlement to service connection for obstructive sleep apnea, 
to include as secondary to service-connected lung cancer.

3. Entitlement to service connection for emphysema, to include as 
secondary to service-connected lung cancer.

4. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965 and 
from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In July 2010, the Veteran testified at a personal hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The issues of entitlement to service connection and a TDIU rating 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in November 2006, the RO 
denied a petition to reopen the claim of entitlement to service 
connection for obstructive sleep apnea.

2. Evidence added to the record since the final November 2006 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for obstructive sleep apnea.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the claim of entitlement 
to service connection for obstructive sleep apnea is a full grant 
of the benefits sought on appeal, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) and the implementing regulations as to that claim.  

The Veteran contends that he suffers obstructive sleep apnea 
secondary to his service-connected lung cancer and/or claimed 
emphysema.  He has also raised a theory that his emphysema is 
related to his in-service asbestos exposure.  Thus, he contends 
that service connection is warranted for obstructive sleep apnea.

In a December 2003 rating decision, the RO denied a claim for 
service connection for obstructive sleep apnea on the basis that 
it was not incurred in or caused by the Veteran's military 
service.  Thereafter, the Veteran filed a claim to reopen the 
previously denied claim, and that claim was denied in a November 
2006 rating decision.

The Veteran did not appeal this latter decision.  Thus, the 
November 2006 decision is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his petition to reopen in December 2006; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final decision, the Veteran has submitted additional VA 
and private treatment records, lay statements, and a January 2007 
opinion from Dr. BTF who opined that both the lobectomy due to 
his lung cancer and emphysema would have an aggravating effect on 
the Veteran's breathing capacity, and therefore, his obstructive 
sleep apnea.  This evidence is new in that it is neither 
cumulative nor redundant of the evidence of record as of the 
prior final denial and it is material in that it raises a 
reasonable possibility of substantiating the Veteran's claim by 
addressing the missing element of a connection between the 
current disorder of obstructive sleep apnea and his military 
service, albeit on a secondary basis.  Therefore, the Board finds 
that the requirements to reopen a previously denied claim seeking 
service connection have been met.  Accordingly, the petition to 
reopen the claim of entitlement to service connection for 
obstructive sleep apnea is granted.


ORDER

New and material evidence having been received, the petition to 
reopen the previously denied claim for service connection for 
obstructive sleep apnea is granted. 


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is warranted to further develop the claims.  
Specifically, additional VA examinations should be scheduled.

With regard to the Veteran's obstructive sleep apnea and 
emphysema claims, the Board observes that the Veteran was 
afforded a VA examination in September 2007; however the opinion 
is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In this regard, the Board observes that the VA examiner stated 
that the obstructive sleep apnea was not caused by lung cancer 
and emphysema was not caused by lung cancer and less likely as 
not caused by asbestos exposure.  However, he provided no 
rationale for these opinions.  An opinion that contains only data 
and conclusions is afforded no weight.  See Nieves-Rodriguez, 22 
Vet. App. 295, 302 (2008).  Thus, the September 2007 VA 
examination is inadequate for rating purposes, and another VA 
examination should be scheduled with respect to these claims. 

Additionally, with regard to the TDIU claim, the Board observes 
that the United States Court of Appeals for Veterans Claims has 
held that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
As the outcome of the Veteran's TDIU claim is impacted by the 
disability ratings assigned to his service-connected 
disabilities, the TDIU claim is considered to be inextricably 
intertwined with the service connection claims.  Consequently, 
the claim of entitlement to a TDIU rating must be remanded to the 
AOJ in accordance with Harris.

Further, the Board notes that the Veteran was not scheduled for a 
VA examination to address his employability.  Thus, the claim for 
a TDIU rating is also remanded so that a VA opinion may be 
obtained on the question of whether the Veteran is unable to 
obtain or maintain substantially gainful employment due solely to 
his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
in order to ascertain the etiology of his 
emphysema and obstructive sleep apnea.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

a.  Is it at least as likely as 
not (50 percent probability or 
greater) that the Veteran's emphysema 
has been aggravated, i.e., increased 
in severity by, service-connected 
residuals of lung cancer status post 
left upper lobectomy, or is otherwise 
related to his military service, to 
include his in-service asbestos 
exposure?

b.  Is it at least as likely as 
not (50 percent probability or 
greater) that the Veteran's 
obstructive sleep apnea has been 
aggravated, i.e., increased in 
severity by, service-connected 
residuals of lung cancer status post 
left upper lobectomy, emphysema, or 
is otherwise related to his military 
service, to include his in-service 
asbestos exposure?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.	Schedule the Veteran for a VA examination 
to determine the impact that his service-
connected disabilities on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available for review and the 
examiner's report should reflect that such 
review occurred.  The examiner must elicit 
from the Veteran and record, for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the Veteran is 
unable to obtain or maintain substantially 
gainful employment due only to his 
service-connected disabilities, consistent 
with his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.

3.	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the November 2009 
supplemental statement of the case.  If 
any claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


